 In theMatterof MARSHALL,MEADOWS & STEWART, INC.andUNITED-SHOEWORKERS OF AMERICA, C. I. O.Case No. 3-1?-8661SUPPLEMENTAL DECISIONANDORDERAugust 8, 1.945On January 17, 1945, the Board certified United Shoe Workers ofAmerica, C. I. 0., herein called the Union, as the exclusive collectivebargaining representative of the Company's employees in a desig-nated bargaining unit.'The Company has filed with the Board a"petition," dated July 5, 1945, seeking rescission of the certificationissued by the Board.The Company states in its "petition" that it believes the certificationis no longer effective because in June 1945 it received a petition signedby 164 employees out of a total of 233 in the bargaining unit recitingin substancethat they no longer wished to be represented by the Unionand desired a "new vote."The Company further asserts that a newlabor organization has been formed by employees.2We are of the opinion and find that the representations of the Com-pany do not warrant rescinding or annulling the Union's designationas the exclusive bargaining representative.A certification is effectivefor a reasonable length of time, which, absent unusual circumstances,is customarily 1 year.3Here only 6 months have elapsed since thecertification and a charge of refusal to bargain is pending before thisBoard.The allegation that a majority of the employees in the unithave indicated by means of an informal petition to the employer thatthey no longer desire to be represented, by the Union is far from suffi-'The election was held on November 17, 1944, pursuant to the Board'sDecision andDirection of Election issued October 28, 194458 N L. R B 1489.Of the approximately251 eligible voters, 240 cast valid ballots, of which 121 were for the Union and 119 against2No claim is made that the Union has ceased to functionOn the contrary,the Com-pany avers that it and the Union have unsuccessfully negotiated with respect to a contractover a period of 6 monthsThe Union on May 10, 1945, filed charges which are nowpending, alleging,enter alia,that the Company has unlawfully refused to bargain. Case-No. 3-C-7873Matter of Bohn Aluminum and Brass Corp.,57 N L It. B 1684;Matter of A7uminumCompany of America, Newark Works,57 N. L. It B. 913.63 N L. R. B , No. 34.233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDcient, in our opinion, to overcome the desires of the majority as ex-pressed in the recent election by secret ballot.Accordingly, we findthat the certification of January 17, 1945, is still operative, and we shalldeny the Company's motion for rescission 4ORDERIT IS HEREBY ORDERED that the "Petition for Rescission of Certifica-tion of Representatives," filed by Marshall, Meadows & Stewart, Inc.,Auburn, New York, be, and it hereby is, denied.4 SeeMatter of Botany Worsted Mills,41 N. L. R. B. 218, enf'd as mod. 133 F. (2d) 876(C C. A. 3) ,Matter of Appalachian Electric PowerCo, 47 N. L R. B. 821, enf'd, 140 F..(2d) 217(C. C.A. 4) ; Matter of The Century Oxford Manufacturing Corp., 47N. L. it. B.835, enf'd, 140 F. (2d) 541(C. C. A. 2).